Dismissed and Memorandum Opinion filed May 17, 2007







Dismissed
and Memorandum Opinion filed May 17, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00186-CV
____________
 
E INTERNATIONAL, L.L.C AND ASSAD
BOULOS, INDIVIDUALLY, Appellants
 
V.
 
CERTIFIED BUSINESS BROKERS II,
LTD., Appellee
 

 
On Appeal from County Civil Court
at Law No. 1
Harris County, Texas
Trial Court Cause No. 867916
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 13, 2007.  On May 10, 2007, the
parties filed a motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed May 17,
2007.
Panel consists of Justices Yates, Anderson, and Frost.